The case below was an action of debt in the name of the State for the use of Ferdinand V. Carter on a constable's bond v.
James C. Johnson and William McClelland, survivors of James Miles, deceased, principal and sureties in the bond.
We do not think there can be any room for a *Page 383 
reasonable doubt after all we have heard in this case, that Ferdinand V. Carter for whose use this action was instituted, died whilst it was pending in the court below and before it was referred out of it. The first application made to this court in the case by the counsel for the defendants in error based on the letter and written acknowledgments contained in it of Mr. Gordon, the original counsel of Carter in the case below, exhibited and fully substantiated by him before this court, for leave to amend the record hereby adding to it the agreement now evidenced in writing between himself and the former counsel for Carter below, that the latter would permit the case to proceed to trial before the referees, notwithstanding the death of Carter, and the suggestion of it on the record, and that no legal representative of his had been made a party in the case, and that he would waive all objections on the score of this signal irregularity in the conduct of the case, and would permit the suit to proceed to a hearing before the referees and to a final decision, determination and judgment in a court of law, just as if all these omissions and irregularities had been supplied and corrected before the case had been referred out of the court below, furnished abundant evidence of the strongest and most conclusive admissions and acknowledgment that the suggestion of his death upon the record was true, and that he was then beyond all cavil or dispute a dead man; and taking such to have been the case, as we are bound to do after the exhibit made before us in that application, it only remains for us to add that it is the opinion of the court that in an action such as this was, on a bond taken in the name of the State, the party, or person for whose use and benefit the suit is brought, is the real, actual, and substantial plaintiff in the suit, and on his death pending the action it cannot proceed or be prosecuted in the name of the State merely, for it is not instituted, nor could it be for its use and benefit, but it is for the use and benefit of the party deceased, which was the whole and sole object of the action from its inception to its *Page 384 
conclusion. The whole action therefore in such a case on the death of the party for whose use it was instituted and prosecuted up to that event, technically abates, as it is termed in law, or becomes suspended until it is put into action and progress again, when the cause of action survives the death of such party and does not expire with his life, in the modes familiarly known and recognized at common law, or prescribed in the constitution. When, therefore, the party for whose use such an action is brought dies pending it, the suit abates and can proceed no further, until his death has been suggested and admitted on the record, or proved, if denied, and his legal representative has been made a party to the suit by substitution for him. *Page 385